DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claims 1-3 be found allowable, claims 4-9  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Note: independent claim 1 recites a steps of covering the treatment area with an occlusive dressing, and “maintaining the occlusive dressing in place over the treatment area” in lines 6-9. Similarly, independent claims 4  and 7 recites steps of ‘covering the treatment area with a dressing, and maintaining such dressing in place over the treatment area, thereby reducing transepidermal water loss from the treatment area’ in lines 6-10, respectively. 
The recitation directed to the transepidermal water loss (TEWL), which the only difference between the claims language of independent claims 1 and independent claims 4 and 7 is directed to expected result. Any evidence relied upon that indicates such recitation is directed to unexpected result should establish that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the prima facie obviousness in making a final determination of the obviousness of the claimed invention, see In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in independent claims 1, 4, and 7 is a relative term which renders the claim indefinite.  The term "a wavelength of about 635 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The 
Claims 2, 5, and 8 recite the term “a dose of light of about 37 J/cm2.” The scope/ boundaries of light dose considered to be about 37 J/cm2 cannot be determined from the claims or the specification. Hence, this term further renders claims 2, 5 and 8 indefinite. 
Claims 3, 6, and 9 recite the term “within about 3 hours.” The scope of the duration considered about 3 hours cannot be determined from the claims or the specification. Hence, this term further renders claims 3, 6, and 9 indefinite. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al., EP 1 238 652 A1 (hereinafter referred as “Itoh”.
Regarding claims 1, 4, and 7, Itoh discloses a photodynamic therapy of a patient’s skin tissue using a topical composition including 5-aminolevulinic acid (ALA), derivatives or salts thereof such as hydrochloride, hydrobromide, hydroiodide or the likes (see Par. 0014), the method comprising: 
topically applying the composition to a treatment area to be treated with photodynamic therapy (see Par. 0019); 
after the composition is applied to the treatment area, and prior to light treatment, covering the treatment area with an occlusive dressing by conforming the occlusive dressing to the treatment area such that the occlusive dressing stays close to the surface of the treatment area (Itoh discloses covering the treatment area with a Saran Wrap and light blocking aluminum foil after the application of the composition to the skin and prior to irradiation as described in col 4 lines 9-12 and Example 1. The examiner notes that the use of Saran Wrap to form an occlusive dressing is well known in the art (see the following references: Hid, U.S. Pat. No. 5,601,838, see claims 1-2; Haney, U.S. Pat. No. 5,686,065, see col. 31 line 67 through col. 32 line 1; and Wiersum et al., U.S. Pat. No. 5,032,400, see col. 1, lines 9-12)); 
maintaining the occlusive dressing in place over the treatment area (as described above, the dressing is kept on the skin at least until the optical irradiation); and 
illuminating the treatment area with light having a wavelength of about 635 nm (see Par. 0022 and Examples 1 and 2).
Note: regarding the recitation ‘reducing transepidermal water loss from the treatment area,’ in claims 4 and 7, as described in paragraph 3 above, the recited claim language is directed to expected result/outcome resulting from the application of the occlusive dressing on 
Regarding claims 2, 5. And 8, illuminating the treatment area comprises illumination with a dose of light of about 37 J/cm2.
Regarding claims 3, 6, and 9, illuminating the treatment area comprises, within about 3 hours from a time when the treatment area is covered with the occlusive dressing, illuminating the treatment area with an adjustable illuminator, wherein the treatment area is located on the face, the scalp, or an upper extremity of a patient as claimed (see Pars. 0021, 0031, and 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 25, 2021